Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
2.	Claims 1- 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/886,557, herein the 557 app.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose a crowdsourcing circuit/service, a publishing service/circuit and a reward to an information supplier for management of collateralized  loans. 
The difference between the two applications is that the 557 app discloses crowdsourcing for information on collateral for a loan. 
The instant application teaches crowdsourcing for information on a guarantor of a loan.
3.	However it would have been obvious to a person of ordinary skill in the art to modify claims of the *557 application by substituting the information on collateral for a loan with information of a guarantor for a loan, since the claims of the instant application and the claims recited in the *557 application indeed do perform a similar function.

4.	 Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/886,589, herein the 589 app.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications disclose a crowdsourcing service/circuit, a publishing service/circuit.
“providing a reward to at least one of the group of information suppliers in response to a successful information supply event.”
However it would have been obvious to a person of ordinary skill in the art to modify claims of the 589 app by removing the limitation, “response to a successful information supply even”, since the claims of the instant application and the claims recited in the 589 app indeed do perform a similar function.

5.	Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 17/112,691, herein the 691 app.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a crowdsourcing service, an interface to the set of crowdsourcing services, and publishing services.
The difference between the two applications is that 691 app discloses obtaining information related to a condition of a set of collateral for the loan, whereas the instant application teaches, obtaining information related to a condition of a guarantor for the loan.
However it would have been obvious to a person of ordinary skill in the art to modify claims of the *691 application by substituting the collateral with the guarantor of the instant application, since the claims of the instant application and the claims recited in the *691 application indeed do perform a similar function.


                                              Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system and method, which is one of the statutory categories of invention. (Step 1: YES).
Claim 1 recites the limitations of:      
A crowdsourcing system for validating conditions of collateral for a loan, comprising: 
a set of crowdsourcing services by which a crowdsourcing request is communicated to a group of information suppliers and by which responses to the crowdsourcing request are collected and processed to provide a reward to at least one successful information supplier; 
an interface to the set of crowdsourcing services that enables configuration of parameters of the crowdsourcing request, wherein the crowdsourcing request and the parameters are configured to obtain information related to a condition of a guarantor for the loan; and
a set of publishing services that publish the crowdsourcing request.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction and as a fundamental economic practice (mitigating risk) (steps for validating conditions of collateral for a loan),  (e.g.,validating conditions of collateral for a loan; a crowdsourcing request is communicated to a group of information suppliers and by which responses to the crowdsourcing request are collected and processed to provide a reward to at least one successful information supplier; wherein the crowdsourcing request and the parameters are configured to obtain information related to a condition of a guarantor for the loan; and publish the crowdsourcing request.).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Claim 18 recites substantially the same limitations as claim 1, and therefore is analyzed together with claim 1.
Accordingly, claims 1,18 recite an abstract idea.
(Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A set of crowdsourcing services
An interface
A set of publishing services
The set of crowdsourcing services, the interface, the set of publishing services are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,18 are directed to an abstract idea without a practical application. 
 (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1, 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-17,19-20 which further define the abstract idea that is present in their respective independent claim 1,18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-17, 19-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
                                     
Examiner note:

Claim 1, recites “An interface to the set of crowdsourcing services”

It appears that a limitation is missing from this limitation.
Based on the instant specification see paragraph 250 of the                                          PG PUB (US 2021/0166301), Examiner suggests rewriting this claim to recite:
“An interface in communication with the set of crowdsourcing services”


                                          Claim Rejections- 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 6-7, 18, 20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 2013/0006844 to Kremen in view of Memos, “Shaking up the Maritime Industry through Open Data and Crowdsourcing”, April 2017, pages 1-16, herein Memos.
	Regarding claim 1, Kremen discloses: 
A crowdsourcing system for validating conditions of collateral for a loan, comprising (At least: Abstract; [0136]) : 
a set of crowdsourcing services by which a crowdsourcing request is communicated to a group of information suppliers and by which responses to the crowdsourcing request are collected and processed (At least:  Abstract; [0009], [0115], [0125])                  
an interface to the set of crowdsourcing services that enables configuration of parameters of the crowdsourcing request, wherein the crowdsourcing request and the parameters are configured to obtain information related to a condition of a guarantor for the loan (At least: Abstract; [0009], [0110], [0192], [0240], [0131]); and 
a set of publishing services that publish the crowdsourcing request (At least: [0136], [0082], [0125], [0236]).

Kremen does not disclose, Memos in the same field of endeavor discloses to provide a reward to at least one successful information supplier (At least page 7: As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgement for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include provide a reward to at least one successful information supplier in order to ensure that the community members are adequately rewarded for their contribution to the community (Memos: page 7).

Regarding claim 2, Kremen discloses the system of claim 1. Kremen further discloses wherein the set of crowdsourcing services obtains the information about a financial condition of an entity that is the guarantor for the loan.(At least: [0131], [0132], [0192], [0194]).

Regarding claim 3, Kremen discloses the system of claim 2. Kremen further discloses wherein the financial condition is determined at least in part based on information about the entity selected from among a publicly stated valuation of the entity, a set of property owned by the entity as indicated by public records, a valuation of a set of property owned by the entity, a bankruptcy condition of an entity, a foreclosure status of an entity, a contractual default status of an entity, a regulatory violation status of an entity, a criminal status of an entity, an export controls status of an entity, an embargo status of an entity, a tariff status of an entity, a tax status of an entity, a credit report of an entity, a credit rating of an entity, a website rating of an entity, a set of customer reviews for a product of an entity, a social network rating of an entity, a set of credentials of an entity, a set of referrals of an entity, a set of testimonials for an entity, a set of behavior of an entity, a location of an entity, or a geolocation of an entity. (At least: [0192], [0194], [0195], [0227]).
Regarding claim 6, Kremen discloses the system of claim 1. Kremen further discloses wherein the crowdsourcing request is configured to obtain information about a condition of a set of collateral for the loan, wherein the set of collateral is selected from among a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility, a warehouse, a set of inventory, a commodity, a security, a currency, a token of value, a ticket, a cryptocurrency, a consumable item, an edible item, a beverage, a precious metal, an item of jewelry, a gemstone, an item of intellectual property, an intellectual property right, a contractual right, an antique, a fixture, an item of furniture, an item of equipment, a tool, an item of machinery, or an item of personal property (At least: [0209], [0269]).

Regarding claim 7, Kremen discloses the system of claim 6. Kremen further discloses wherein the condition of the collateral includes condition attributes selected from a group consisting of a quality of the collateral, a condition of the collateral, a status of title to the collateral, a status of possession of the collateral, a status of a lien on the collateral, a new or used status of item, a type of item, a category of item, a specification of an item, a product feature set of an item, a model of item, a brand of item, a manufacturer of item, a status of item, a context of item, a state of item, a value of item, a storage location of item, a geolocation of item, an age of item, a maintenance history of item, a usage history of item, an accident history of an item, a fault history of an item, an ownership of an item, an ownership history of an item, a price of a type of item, a value of a type of item, an assessment of an item, or a valuation of an item. (At least:[0269], [0311]).

Regarding claim 18, Kremen discloses:
 A method of validating collateral conditions, comprising: 
communicating a request for information on at least one item of collateral to a crowd of information suppliers, wherein the requested information is related to a condition of a guarantor (At least: Abstract; [0009], [0115], [0125])
collecting responses from the crowd of information suppliers, each response corresponding to one of the crowd of information suppliers (At least:  Abstract; [0193], [0237]);

processing each of the responses relative to a set of parameters (At least: [0193], [0194] [0195] ;  
identifying a response that satisfies the set of parameters (At least: [0194], [0195]). 
Kremen does not disclose, Memos in the same field of endeavor discloses allocating a reward to the one of the crowd of information suppliers corresponding to the identified response (At least page 7: As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgement for their service, offers them several priveleges, ranging from free plans on the website, to promotion of their businesses and data for their own use).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include a allocating a reward to the one of the crowd of information suppliers corresponding to the identified response in order to ensure that the community members are adequately rewarded for their contribution to the community (Memos: page 7).
Regarding claim 20, Kremen discloses the method of claim 18, Kremen further discloses taking an action related to a loan associated with the guarantor based on the identified response (At least: Abstract; [0131], [0192], [0193], [0195]).


2.	Claim 5 is being rejected under 35 U.S.C 103(a) as being unpatentable over Kremen in view of Memos and further in US 2016/0140521 to Trivedi et al, herein Trivedi.

Regarding claim 5, Kremen discloses the system of claim 2. Kremen does not disclose, Trivedi in the same field of endeavor further discloses wherein the loan is of at least one type selected from among an auto loan, an inventory loan, a capital equipment loan, a bond for performance, a capital improvement loan, a building loan, a loan backed by an account receivable, an invoice finance arrangement, a factoring arrangement, a pay day loan, a refund anticipation loan, a student loan, a syndicated loan, a title loan, a home loan, a venture debt loan, a loan of intellectual property, a loan of a contractual claim, a working capital loan, a small business loan, a farm loan, a municipal bond, and a subsidized loan (At least: [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include wherein the loan is a payday loan in order to ensure that the user that the financial institution and the withdrawing party is able to perform secure withdrawals (Trivedi: [0010]).



2.	Claims 4- are being rejected under 35 U.S.C 103(a) as being unpatentable over Kremen in view of Memos and further in view of US 2019/0237169 to Culver et al, herein Culver.
Regarding claim 4, Kremen discloses the system of claim 2. Kremen does not disclose, Culver in the same field of endeavor discloses wherein the reward is managed by a smart contract that processes the responses to the crowdsourcing request and automatically allocates the reward to the information that satisfies a set of parameters configured for the crowdsourcing request (At least: Abstract; [0009], [0010], [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include wherein the reward is managed by a smart contract that processes the responses to the crowdsourcing request and automatically allocates the reward to the information that satisfies a set of parameters configured for the crowdsourcing request in order to ensure that crowdsourcing activities are rewarded (Culver: [0009]).



3.	Claims 8-11, 19 are being rejected under 35 U.S.C 103(a) as being unpatentable over Kremen in view of Memos and further in view of Lu, et al,  “ZebraLancer: Private and Anonymous Crowdsourcing system atop Open Blockchain”, March 3, 2018, NJIT,arXiv:1803.1803.01256vl, pages 1-6, herein Lu.
	Regarding claim 8, Kremen discloses the system of claim 1. Kremen does not disclose, Lu discloses further comprising a set of blockchain services that record the information and the parameters of the crowdsourcing request, the responses to the crowdsourcing request, and the reward in a distributed ledger for the crowdsourcing request (At least: page 6: When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be executed; page 15, Table V: the instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include further comprising a set of blockchain services that record the information and the parameters of the crowdsourcing request, the responses to the crowdsourcing request, and the reward in a distributed ledger for the crowdsourcing request in order to ensure by using the worker anonymity protocol ensures that the public, including the requester and the implicit registration authority is not able to tell whether data comes from a given worker or not (Lu: page 2: column 1).
	Regarding claim 9, Kremen discloses the system of claim 1.  Kremen further discloses wherein the interface is a graphical user interface configured to enable a workflow by which a human user enters the parameters to establish the crowdsourcing request (At least: [0213]).
	Regarding claim 10, Kremen discloses the system of claim 9. Kremen does not disclose, Lu discloses wherein the parameters include a type of requested information, the reward, and a condition for receiving the reward (At least: page 4 (In a naive decentralized solution to a crowdsourcing task the requester codes her incentive policy into a task’s smart contract C, and then broadcasts the contract C to the blockchain n network to collect answers.), p. 6 (When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be executed), p.9 (Fig. 3 — ZebraLancer protocol for quality aware incentives), p. 15, Table V (The instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include herein the parameters include a type of requested information, the reward, and a condition for receiving the reward in order to ensure that workers are incentivized to contribute their answers in order to receive the rewards (Lu: page 3: Data Crowdsourcing Model).

	Regarding claim 11, Kremen discloses the system of claim 10. Kremen does not disclose, Lu discloses wherein the parameters are the reward, and the reward is selected from among a financial reward, a token, a ticket, a contractual right, a cryptocurrency, a set of reward points, a currency, a discount on a product or service, or an access right (At least: page 9: Fig 3: Reward;  page 10: column 2: Reward; Table V: The instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer).
Therefore it would have been obvious to one of ordinary skill int the art at the time of the invention to modify Kremen’s invention to include wherein the parameters are the reward, and the reward is selected from among a financial reward, a token, a ticket, a contractual right, a cryptocurrency, a set of reward points, a currency, a discount on a product or service, or an access right in order to ensure that workers are incentivized to contribute their answers in order to receive the rewards (Lu: page 3: Data Crowdsourcing Model).
	Regarding claim 19, Kremen discloses the method of claim 18. Kremen does not disclose, Lu discloses further comprising recording, in a distributed ledger, at least one of the response, the reward, or the set of parameters (At least: page 4: In a naive decentralized solution to a crowdsourcing task the requester codes her incentive policy into a task’s smart contract C, and then broadcasts the contract C to the blockchain n network to collect answers.), 9. 6 (When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be  executed), p.9 (Fig. 3: ZebraLancer protocol for quality aware incentives), p. 15, Table V:  The instruction seat from the requester to instruct the smart contract to reward each crowd: shared answer)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include further comprising recording, in a distributed ledger, at least one of the response, the reward, or the set of parameters in order to ensure that workers are incentivized to contribute their answers in order to receive the rewards (Lu: page 3: Data Crowdsourcing Model).
	 



4.	Claims 12-13 re being rejected under 35 U.S.C 103(a) as being unpatentable over Kremen in view of Memos and Lu and further in view of US 2018/0040007 to Lane et al, herein Lane.
	Regarding claim 12, Kremen discloses the system of claim 11. Kremen does not disclose, Lane in the same field of endeavor discloses further comprising a set of smart contract services that administer a smart lending contract (At least: [0151]), wherein the set of smart contract services process information from the set of crowdsourcing services and automatically undertake an action related to the loan (At least: [0199]-[0200],[0114], [0143], Abstract, Fig 8 where Lane teaches the business can be matched to other businesses that match the Business organizing principle of the company to obtain financing (loans) from these other businesess and the transactions can be written to a blockchain smart contract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include further comprising a set of smart contract services that administer a smart lending contract, wherein the set of smart contract services process information from the set of crowdsourcing services and automatically undertake an action related to the loan in order to ensure that only trusted scores for a business are used for validation and for determining matching to other   businesses (Lane: [0013] to [0015]).
Regarding claim 13, Kremen discloses the system of claim 12. Kremen does not disclose, Lane in the same field of endeavor discloses wherein the action is at least one of a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, and a calling of the loan (At least: [0166]:  Firmographics also can include, for example, scores and ratings that have been generated for business entities or like entities, for example, Financial Stress, Viability, Delinquency, IT Demand, Buydex, Paydex, Energy Demand, network score, etc.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kremen’s invention to include wherein the action is at least one of a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, and a calling of the loan in order to ensure that only trusted scores for a business are used for validation and for determining matching to other   businesses (Lane: [0013] to [0015]).




                                                   No Prior Art Rejection
With respect to claims 14-17, None of the prior art,  teaches or renders obvious, “a robotic process automation system that is trained, based on a training set of interactions of human users with the interface to the set of crowdsourcing services, to configure the crowdsourcing request based on a set of attributes of the loan, wherein the attributes of the loan are obtained from a set of smart contract services that manage the loan, wherein the robotic process automation circuit is iteratively trained and improved based on crowdsourcing request and training the robotic process automation circuit system to at least one of: set the reward, determine a set of domains to which the crowdsourcing request will be published or configure content of the crowdsourcing request”.
                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/12/2022